Appeal by defendant from a judgment of the Supreme Court, Kings County (Mirabile, J.), rendered May 17, 1979, convicting him of two counts of murder in the second degree (Penal Law § 125.25 [1], [3]), upon a jury verdict, and imposing sentence.
Judgment affirmed.
There was more than ample evidence from an independent source “ ‘connecting] the defendant with the crime in such a way that the jury may be reasonably satisfied that the accomplice is telling the truth’ ” (People v Moses, 63 NY2d 299, 306, quoting from People v Daniels, 37 NY2d 624, 630; CPL 60.22 [1]; 1 NY CJI 7.52). We have examined defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Weinstein and Niehoff, JJ., concur.